DETAILED ACTION
This action is responsive to the claims filed on June 28th, 2021. Claims 16-17, 19-28 and 30 are pending in the application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed on June 28th, 2021 are sufficient to overcome the 112(a/b) rejections from the previous office action and remove  the 112(f) interpretation used for the various regulators in the claims. With respect to the 112(f) interpretation and the 112 rejections of claims 18-25, the amendments adding the processor and clarifying that the various regulators are implemented by said processor satisfy the structure necessary to not invoke 112(f). As the amended claims make it clear that the regulators and their claimed functions are accomplished via the hardware of the processor and the software comprising the regulators the 112a/b rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 21, 22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa et al. (US6775998, hereinafter referred to as Yuasa) and Doi et al. (US2003/0131618, hereinafter referred to as Doi) .

With regards to Claim 16, Yuasa is silent towards the processor control of a rotational speed of said compressor on a basis of a temperature of said first temperature zone.
Doi teaches a refrigeration circuit, including a first evaporator for a first compartment (14, Fig. 1) and a second evaporator for a second compartment (10, Fig. 1), wherein a processor is connected to a variable speed compressor (Paragraph 57), and where control of the compressor is performed via multiple operating modes (Paragraphs 58, 65, 70 and 77). Doi discloses one operating mode where the controller is configured to control the rotational speed of the compressor in response to a decrease in temperature of the first compartment in order to prevent undercooling (Paragraph 60). Doi teaches an additional operating mode where the compressor speed is reduced to a minimum (paragraphs 79) and the reduced to a halt (Paragraph 85). Doi states this operation allows the system from preventing overcooling (Paragraphs 84-85.) Doi further teaches an upstream controllable throttle point (26, Fig. 1) disposed between a pressure connection of the compressor (downstream of compressor outlet Fig. 1) and the first and second evaporators (upstream of both evaporators) in said refrigerant circuit and a 
A person of ordinary skill in the art would have found it obvious to modify the system and controller of Yuasa by adding an upstream controllable throttle point upstream of the second temperature zone, configuring the compressor as a variable speed compressor and connecting the processor to the compressor and configuring it to control the speed of the compressor and the operation of the upstream controllable throttle point, through the performing of multiple operating modes, as taught by Doi, so that the temperature of the first zone can be further controlled and overcooling and undercooling can be prevented independently.
With regards to Claim 17, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, wherein said compressor regulator is configured to increase the rotational speed of said compressor upon overshooting of a target temperature in said first temperature zone (interpreted as the temperature is higher than the set point, paragraph 60 of Doi states compressor speed is increased when the first temperature zone is undercooled.) and to decrease the rotational speed of said compressor upon undershooting of the target temperature in said first temperature zone, said compressor regulator being implemented by the processor (Interpreted as temperature is lower than set point. Paragraphs 79 of Doi states compressor is dropped to minimum frequency i.e. reduces speed, during periods of low ambient temperatures preventing overcooling of the compartments. Paragraph 85 of Doi states that when the first zone falls below a certain point the compressor is stopped, which is interpreted as a further reduction in speed. Processor is 117 of yuasa)

With regards to Claim 21, The combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, wherein: said second temperature zone has a temperature sensor (113 of Yuasa); said Controller has an inlet (interpreted as a signal input) connected to said temperature sensor of said second temperature zone (Fig. 1 of Yuasa clearly shows controller is connected to the temperature sensor).
With regards to Claim 22, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, wherein said controller is coupled to the first throttle regulator (Paragraph 57 of Doi states controller is coupled to both compressor and throttle point making the controller both the throttle and compressor regulator therefore they are both internally coupled within the controller’s processor) and is configured to increase the rotational speed in a case of an increase in the degree of opening of said first controllable throttle point (Paragraph 60 of Doi, compressor speed is increased in the event of undercooling of the first compartment, and paragraph 30 of Yuasa states opening degree is increased in the event of undercooling of the first compartment. Therefore the controller is configured to increase rotation speed in a case of opening the degree of the throttle point, as they are both performed based on the same trigger.) and to decrease the rotational speed in the case of a reduction in the degree of opening of said first controllable throttle point (Paragraph 30 of Yuasa states the opening degree is lowered in the event of overcooling. Paragraphs 83 and 85 of Doi states compressor speed is lowered to minimum in an event of overcooling).

With regards to Claim 26 the combination of Yuasa and Doi discloses The refrigeration appliance according to claim 16, wherein the appliance further comprises a ventilator (111 and 112, Fig. 1 of Yuasa) to drive a stream of air passing across both the first and second evaporators (Paragraph 19 of Yuasa) and are assigned to both said first and second evaporators (Interpreted as the fans are directed towards the first and second evaporators, Fig. 1 of Yuasa).
With regards to Claim 27, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 26, but is silent towards said ventilator can be switched between operating modes with different rotational speeds.	
Doi further teaches ventilators (12 and 16, Fig. 1) which drive a stream of air passing across a surface of the first and second evaporators and are assigned to the first and second evaporators (Fig. 1 the only purpose of a ventilator is to pass air over the evaporator to which it is assigned). Paragraph 63 states that the speed of ventilator 12 is increased to counteract any unwanted rise in temperature of the second zone. Paragraph 64 further states that this ventilator control improves food preservability. 
A person of ordinary skill in the art would have found it obvious to modify the appliance of the combination of Yuasa and Doi, by configuring the ventilator which is assigned to the second evaporator and the controller to increase the speed of the ventilator when the temperature of the second .
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa (US6775998) and Doi (US2003/0131618).
With regards to Claim 28, Yuasa discloses a method for operating a refrigeration appliance  (101, Fig. 1) containing at least one first (103, Fig. 1) and one second (102, Fig. 1) temperature zone and a refrigerant circuit having a compressor (107, Fig. 1), a first evaporator for cooling the first temperature zone (105, Fig. 1) and a second evaporator for cooling the second temperature zone (104, Fig. 1), wherein the first evaporator is serially connected downstream of the second evaporator in the refrigerant circuit (Fig. 1) and a first controllable throttle point (106, Fig. 1) in the refrigerant circuit is connected upstream of the first evaporator and downstream of the second evaporator (Fig, 1), which comprises the steps of: measuring a temperature of the first temperature zone (Paragraph 20); measuring the temperature of the second temperature zone (Paragraph 30 of Yuasa); and controlling a degree of opening in the first controllable throttle point based on the temperature of the second temperature zone (Paragraph 30 of Yuasa).
With regards to Clam 28, Yuasa is silent towards controlling a rotational speed of the compressor on a basis of the temperature of the first temperature zone independently of a temperature of the second temperature zone (This is interpreted as controlling the temperature of the first zone without changing the temperature of the second zone).
Doi teaches a method for controlling a refrigeration appliance comprising the steps of controlling a rotational speed of a variable speed compressor on a basis of the temperature of the first temperature zone (Paragraphs 60-63). Paragraph 64 states that this method improves the preservability of food. Doi further teaches a control method including a step where the compressor speed is reduced 
A person of ordinary skill in the art would have found it obvious to modify the method of controlling a refrigeration appliance of Yuasa by adding the control valve and ventilator, configuring the compressor as a variable speed compressor, and adding the step of controlling the speed of the compressor while controlling the opening degree of the control valve and controlling the rotational speed of the ventilator, as taught by Doi, so that the temperature of the first temperature zone can be controlled independently of the second temperature zone, resulting in better food preservability.
With regards to Claim 30, the combination of Yuasa and Doi discloses the method according to claim 28, which further comprises: increasing the rotational speed of the compressor (Paragraphs 60 of Doi) in a case of an increase in the degree of opening of the first controllable throttle point (This is interpreted as a “contingent limitation.” As per MPEP section 2111.04.II the required precondition is not required to be present in the prior art.) And reducing the rotational speed of the compressor (Paragraphs 79 and 85 of Doi) in a case of a reduction in the degree of opening of the first controllable throttle point (This is interpreted as a “contingent limitation.” As per MPEP section 2111.04.II the required precondition is not required to be present in the prior art.).
Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa and Doi. (Claim 16 has been rejected again under a different embodiment of Yuasa to support the rejection of Claim 24).
With regards to Claim 16 Yuasa discloses A refrigeration appliance (210, Fig. 3), comprising: temperature zones (interpreted as compartments) including at least one first temperature zone (213, Fig. 3) and at least one second temperature zone (212, Fig. 3); a refrigerant circuit (Fig. 3), containing: a 
With regards to Claim 16, Yuasa is silent towards the processor control of a rotational speed of said compressor on a basis of a temperature of said first temperature zone.
Doi teaches a refrigeration circuit, including a first evaporator for a first compartment (14, Fig. 1) and a second evaporator for a second compartment (10, Fig. 1), Wherein a processor is connected to a variable speed compressor (Paragraph 57) and is configured to control the rotational speed of the compressor on a basis of a temperature of the first compartment in order to prevent undercooling (Paragraph 60). 
A person of ordinary skill in the art would have found it obvious to modify the compressor of Yuasa by configuring it as a variable speed compressor and connecting it to the processor and configuring it to control the speed of the compressor in response to the temperature of the first compartment, as taught by Doi, so that the temperature of the first zone can be further controlled and undercooling is prevented.
With regards to Claim 24, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, wherein said temperature zones include at least one third zone (211, Fig. 3 of Yuasa); further comprising a second controllable throttle point (207, Fig. 3 of Yuasa); and wherein said refrigerant circuit has a third evaporator to regulate a temperature of said third temperature zone (203, .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa and Doi as applied to the first rejection of claim 16, further in view of Cikanek et al. (US2010/0300125, hereinafter referred to as Cikanek).
With regards to Claim 23, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, but is silent towards said controller (compressor regulator) further comprises a proportional-integral controller.
	A person of ordinary skill in the art would understand that the compressor regulator as claimed is merely any suitable algorithm which controls compressor speed in response to temperature. Cikanek teaches that it is well known to use a PI controller, or any other suitable control scheme, to set compressor speed based on temperature (Paragraphs 12 and 14).
	A person of ordinary skill in the art would have found it obvious to modify the controller of the combination of Yuasa and Doi, by implementing the compressor regulation with a PI controller, as taught by Cikanek, as a mere design choice as it is one of many readily available and substantially equivalent control methods known to the art. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa and Doi as applied to the first rejection of claim 16 above, and further in view of Benouali et al. (US2012/0102980, hereinafter referred to as Benouali).
With regards Claim 20, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, but is silent towards said controller (throttle regulator) further comprising a proportional-integral controller.

	A person of ordinary skill in the art would have found it obvious to modify the controller of the combination of Yuasa and Doi, by implementing the throttle regulation with a PID controller, as taught by Benouali, as a mere design choice as it is one of many readily available and substantially equivalent control methods known to the art. 
Response to Arguments
Applicant's arguments filed June 28th, 2021 have been fully considered but they are not persuasive. Applicant has amended claim 16 to include the limitations from canceled claim 18 and Claim 28 to include the limitations of canceled claim 29. The canceled claims were directed towards the opening degree of the first controllable throttle point based on a temperature of the second temperature zone. Examiner reminds applicant that the citations used to reject these limitations are from the Yuasa base reference and not Doi (See previous office action page 11). Applicant’s arguments seem to be directed to how these limitations are not met by the Doi reference and no arguments are made to how the Yuasa reference does not teach these amended limitations. The “upstream controllable throttle point” of Doi used in the 103 rejection of Claim 16 is an expansion valve upstream of both the evaporators (like 18 of applicants specification) and is clearly used to control the first temperature zone and not the second temperature zone as applicant argues (Yuasa paragraph 20 teaches this). Therefore these arguments are not seen as persuasive. The rejection has been updated to clarify this point. Examiner does agree that Yuasa does not disclose a variable speed compressor however Examiner asserts that a person of ordinary skill in the art would understand that to modify the system to control compressor speed a variable speed compressor like the one in Doi must be used, and therefore the modification used in the 103 rejection has been clarified. With respect to applicant’s arguments against the gas separator of Doi, the lack of gas separator in Yuasa is not interpreted as a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571 272 6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        


/CASSEY D BAUER/Primary Examiner, Art Unit 3763